Citation Nr: 1425609	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right ankle and left knee disabilities.

2.  Entitlement to a service connection for a neck disability, to include as secondary to service-connected right ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This case was previously before the Board in August 2009, December 2011, and December 2013, at which times the issues currently on appeal were remanded for additional development.  

In June 2009, the Veteran testified before the undersigned in a videoconference hearing, and a transcript of that hearing is of record.  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issues on appeal is made. 

The Veteran asserts that he experiences a low back disability and a neck disability, both to include as secondary to service-connected right ankle or left knee disabilities.  Specifically, the Veteran has asserted that while serving onboard USS Mauna Kea, he experienced the ship colliding with another ship at sea while cargo was being transferred from one ship to another.  The Veteran moved another serviceman out of danger, and he himself became entangled in phone wires.  The moving wires wrapped around his right ankle and pulled him six to eight feet in the air, and then dragged him across the ship until he was cut loose by someone else.  The Veteran asserts that his low back and neck have continuously hurt him since that accident occurred.  

At a February 2014 VA examination, the examiner opined that it was "less than likely" that the Veteran's low back disability and neck disability were incurred in service, were secondary to service-connected right ankle or left knee disabilities, or were aggravated beyond natural progression by service-connected right ankle of left knee.  The examiner also opined that the motor vehicle accident that the Veteran experienced in 2003 "would take precedent for causation."  The examiner did not elaborate on that statement.

The Board finds that that February 2014 examination report is not usable for rating purposes.  The standard used by the examiner of "less than likely" is not the correct standard.  If it is at least as likely as not that that the disabilities are related to service or to a service-connected disability, then the Veteran can prevail on a claim.  The examiner also did not provide a rationale for, or elaborate on, the opinion that the Veteran's 2003 motor vehicle accident took precedent as causation for his low back and neck disabilities over the reported in-service injury.  As the VA examiner's statement is conclusory and provides no clear rationale, the medical opinion is of little probative value.  Miller v. West, 11 Vet. App. 345 (1998) (bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

In addition, the examiner also does not appear to have considered the Veteran's assertions of continuous back symptoms since service separation in rendering his opinion.  Once VA undertakes the effort to provide an examination, even if not obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another examiner to determine the nature and etiology of any current low back disability and neck disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner who has not previously examined him, to determine the etiology of any low back and neck disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must specifically acknowledge and consider the Veteran's statements regarding his current symptoms and continuity of those symptoms since service.  The examiner should include a detailed rationale for all opinions provided, including if an opinion is found that the disabilities are related to any post-service injury or accident.  The examiner is requested to set forth all manifestations of the Veteran's low back disability and neck disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that a low back disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that a neck disability is related to active service?

(c) Is it is as least as likely as not (50 percent probability or greater) that a low back disability is due to or the result of service-connected right ankle or left knee disabilities?

(d) Is it is as least as likely as not (50 percent probability or greater) that a neck disability is due to or the result of service-connected right ankle or left knee disabilities?

(e) Is it is as least as likely as not (50 percent probability or greater) that a low back disability has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected right ankle or left knee disabilities?

(f) Is it is as least as likely as not (50 percent probability or greater) that a neck disability has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected right ankle or left knee disabilities?

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

